

116 HR 3291 IH: Smart Nutrition And Choices for Kids and Schools Act
U.S. House of Representatives
2019-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3291IN THE HOUSE OF REPRESENTATIVESJune 14, 2019Mr. Wright (for himself, Mr. David P. Roe of Tennessee, and Mr. Watkins) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Child Nutrition Act of 1966 to ensure that any food that may be served as part of a
			 reimbursable meal under the school lunch program or the school breakfast
			 program may be sold in schools, and for other purposes.
	
 1.Short titleThis Act may be cited as the Smart Nutrition And Choices for Kids and Schools Act or the SNACKS Act. 2.Sale of certain mealsSection 10(b)(1)(C) of the Child Nutrition Act of 1966 (42 U.S.C. 1779(b)(1)(C)) is amended—
 (1)in clause (i), by striking and at the end; (2)in clause (ii), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (iii)ensure that the nutrition standards under this paragraph allow any food that may be served as part of a reimbursable meal under the school lunch program under Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or the school breakfast program under section 4 of this Act to be sold in schools as described in subparagraph (B)..
			